Citation Nr: 1541364	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to exposure to Agent Orange, and as secondary to service-connected diabetes mellitus type II, coronary artery disease, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, as secondary to congestive heart failure, and as secondary to service-connected diabetes mellitus type II and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, C. T., and T. R.
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

With respect to the Veteran's claim for service connection for congestive heart failure, the Veteran has been service connected for coronary artery disease due to Agent Orange exposure, and there is a possibility that congestive heart failure may be caused or aggravated by coronary artery disease.  Thus, although the Veteran did not claim service connection for congestive heart failure secondary to his service-connected coronary artery disease, the Board will broaden the claim to include a claim for secondary service connection on that basis.  

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issue of service connection for congestive heart failure, to include as due to exposure to Agent Orange, and as secondary to service-connected diabetes mellitus type II, coronary artery disease, and posttraumatic stress disorder (PTSD), and service connection for hypertension, to include as due to exposure to Agent Orange, as secondary to congestive heart failure, and as secondary to service-connected diabetes mellitus type II and posttraumatic stress disorder (PTSD) must be remanded for further development.  

Regarding the congestive heart failure claim, the Veteran has not been afforded a VA examination that addresses the etiology of the Veterans congestive heart failure disability.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of congestive heart failure and is service-connected for coronary artery disease due to exposure to Agent Orange.  Thus, the first and second McLendon elements are satisfied.  Additionally, the Veteran is service-connected for diabetes mellitus type II and PTSD, thereby meeting the third McLendon element.  
Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed congestive heart failure is related to his service-connected coronary artery disease due to exposure to herbicides, his service-connected diabetes mellitus type II, or his PTSD.  38 U.S.C.A. § 5103A(d) (West 2014).

Hypertension

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.

According to the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it was concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that the third McLendon element of an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

The Board notes that at a November 2009 VA examination, the examiner opined that the Veteran's hypertension was secondary to his service-connected diabetes mellitus type II.  However, the examiner did not review the Veteran's claims file, the opinion was based solely on the history provided by the Veteran, and there was no rationale provided for the opinion.  In addition, a preliminary review of the evidence of record reflects that the Veteran's hypertension appears to have preceded his diagnosis of diabetes mellitus by several years, and therefore was likely not caused by his diabetes mellitus.  However, on remand, an opinion should be sought as to whether the Veteran's service-connected diabetes mellitus type II aggravated the Veteran's hypertension.  

Additionally, the Veteran has claimed entitlement to service connection for hypertension as secondary to his service-connected PTSD disability.  As the Veteran has not been provided a VA examination to address this issue, an appropriate VA examination and opinion should be sought to address whether his hypertension is caused or aggravated by his service-connected PTSD disability.  

Lastly, the Veteran has claimed that his currently diagnosed hypertension is related to his congestive heart failure.  As the Veteran is not currently service-connected for congestive heart failure, and that issue is currently on appeal, the Board will defer any decision with respect to this matter pending the completion of the development outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.  

2.  The RO should assist the Veteran in obtaining any and all private treatment records related to the claims on appeal, to include sending the Veteran authorization forms for the release of any identified outstanding private treatment records.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Thereafter, the RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his currently diagnosed congestive heart failure.  The Veteran's Virtual VA and VBMS claims file and a copy of this remand must be made available to the examiner for review, and the examiner must note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

a)  Opine whether it is at least as likely as not (50 percent probability or more) that the congestive heart failure is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

b)  Opine whether it is at least as likely as not (50 percent probability or more) that the congestive heart failure was caused by a diabetes mellitus type II disability.

c)  Opine whether it is at least as likely as not (50 percent probability or more) that congestive heart failure is aggravated by a diabetes mellitus type II disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

d)  Opine whether it is at least as likely as not (50 percent probability or more) that the congestive heart failure was caused by a coronary artery disease disability.

e)  Opine whether it is at least as likely as not (50 percent probability or more) that congestive heart failure is aggravated by a coronary artery disease disability.

f)  Opine whether it is at least as likely as not (50 percent probability or more) that the congestive heart failure was caused by a PTSD disability.

g)  Opine whether it is at least as likely as not (50 percent probability or more) that congestive heart failure is aggravated by a PTSD disability.

4.  The RO should also obtain an opinion from the same examiner as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).

b)  Opine whether it is at least as likely as not (50 percent probability or more) that hypertension is aggravated by a diabetes mellitus type II disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

c)  Opine whether it is at least as likely as not (50 percent probability or more) that the hypertension was caused by a PTSD disability.

d)  Opine whether it is at least as likely as not (50 percent probability or more) that hypertension is aggravated by a PTSD disability.

5)  IF a congestive heart failure disability is found to be related to service, the examiner should be requested to render an opinion regarding the following:

a)  Opine whether it is at least as likely as not (50 percent probability or more) that hypertension was caused by a congestive heart failure disability.

b)  Opine whether it is at least as likely as not (50 percent probability or more) that hypertension is aggravated by a congestive heart failure disability.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


